Citation Nr: 0817523	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for end-stage renal 
disease, claimed as secondary to hypertension.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In August 2007, the veteran testified before the undersigned 
at the RO.  A transcript of the hearing is associated with 
the claims file.  At that hearing, the Board granted the 
veteran's motion to advance his case on the docket, pursuant 
to 38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.099(c) 
(2007).

In December 2007, the Board remanded these claims to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., 
for further development.


FINDINGS OF FACT

1.  The veteran's renal disease did not manifest in service 
or to a compensable degree within the first post-service 
year, and there is no competent evidence that such disease is 
related to service; hypertension is not service connected.

2.  The veteran holds non-compensable ratings for service 
connected scars of the left neck, left palm with incomplete 
flexion of the index finger, left forearm and left posterior 
shoulder.

3.  The veteran's service connected disabilities do not 
preclude him from performing substantially gainful employment 
consistent with his educational and vocational experiences.


CONCLUSIONS OF LAW

1.  End-stage renal disease was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred; 
the claim of secondary service connection for end-stage renal 
disease is legally insufficient.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for entitlement to TDIU, or referral to the 
Director of Compensation and Pension for extraschedular 
consideration of TDIU, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases such as 
cardio-vascular renal disease may be presumed if manifested 
to a degree of 10 percent disabling during the veteran's 
first year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary connection is warranted for any disability which is 
proximately due to, the result of, or (for the degree of 
aggravation only) aggravated by, a service-connected disease 
or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

The veteran's primary contention as to this claim has been 
that his end-stage renal disease stems from untreated 
hypertension in service.  Notably, service connection for 
hypertension was denied in an April 2007 RO rating decision.  
In August 2007, the Board accepted the veteran's testimony as 
a timely notice of disagreement with the RO's denial, and 
remanded the claim to the RO in December 2007 for issuance of 
a Statement of the Case (SOC).  See Manlincon v. West, 12 
Vet. App. 238 (1999). 

In February 2008, the RO furnished the veteran an SOC.  In 
order to perfect his appeal to the Board, the veteran was 
required to file a substantive appeal within 60 days from the 
date that the RO mailed the SOC or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
came later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  

The veteran has not submitted any written document which may 
be reasonably construed as a substantive appeal, or as a 
request for an extension of time to submit a substantive 
appeal, on the issue of service connection for hypertension.  
See 38 C.F.R. § 20.303.  The time period for filing such a 
document has expired, and the Board has no jurisdiction to 
review the claim.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); 
YT v. Brown, 9 Vet. App. 195 (1996).  See also 38 U.S.C.A. 
§ 7108 (an application for review on appeal shall not be 
entertained unless it is in conformity with Chapter 71.)

Inasmuch as service connection for hypertension has been 
denied, a threshold legal requirement for establishing 
secondary service connection is not met, i.e., it is not 
shown that the primary disability (hypertension) alleged to 
have caused or aggravated the disability for which secondary 
service connection is sought (end-stage renal disease) is 
service-connected.  Accordingly, the claim of service 
connection for end-stage renal disease as secondary to 
hypertension is legally insufficient, and must be denied as 
lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Nonetheless, the Board will proceed to review the case on a 
direct basis theory.  The veteran's service medical records 
are negative for complaints, treatment, or diagnosis 
involving renal disease.  The May 1992 separation examination 
was negative for renal disease.

The initial VA examination in January 1993 was significant 
for a finding of hematuria on urinalysis.  A urogram, 
however, provided normal findings.  A renal disorder was not 
diagnosed.

The veteran's post-service medical records first reflect a 
diagnosis of advanced (near end-stage) renal failure with 
polyclonal increase in gamma globules, consistent with 
chronic inflammation, in 2000.  This is more than 7 years 
following the veteran's discharge from service.  There is no 
competent medical evidence of record suggesting that the 
veteran's renal disease first manifested in service or to a 
compensable degree within one year from his discharge from 
service, or is otherwise related to events in service.  
Rather, his renal disease is thought to be as secondary to 
longstanding hypertension (first diagnosed in 1993) and/or 
proteinuria secondary to focal segmental 
glomulosclerosis/glomerulonephritis.  A VA examiner in 
January 2006 provided opinion that the veteran's 
glomerulonephritis was more or less likely a hereditary 
condition unrelated to service.

The veteran believes that his end-stage renal disease at 
issue is directly related to his experiences in service, 
including untreated hypertension and weight control problems.  
He has reported an abnormal kidney biopsy in 1995 which 
purportedly showed glomerulonephritis.  He has also submitted 
medical records diagnosing hypertension in 1993, and abnormal 
laboratory results of borderline hyperlipidemia in 1993 and 
increased uric acid in 1995.  He has not been shown, however, 
to possess the medical background required to speak to issues 
of medical diagnosis and etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay medical opinions, 
particularly in the absence of any supporting medical 
authority, serve no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

The Board finds that the preponderance of the evidence weighs 
against this claim based on the fact that there was no 
evidence of renal disease upon separation from service; the 
fact that renal disease was not manifest to a compensable 
degree within the first post-service year; the fact that the 
first reported post-service medical intervention for renal 
disease was in 2000; and the fact that there is no competent 
evidence suggesting a causal relationship between renal 
disease and service.  The benefit of the doubt rule does not 
apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).  The appeal, 
therefore, must be denied.

TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For TDIU purposes, 
marginal employment is not to be considered substantially 
gainful employment.  38 C.F.R. § 4.17.  Factors to be 
considered, however, will include the veteran's employment 
history, educational attainment and vocational experience.  
38 C.F.R. § 4.16.

The veteran holds non-compensable ratings for service 
connected scars of the left neck, left palm with incomplete 
flexion of the index finger, left forearm and left posterior 
shoulder.  His combined 0 percent rating does not meet the 
schedular criteria to render him eligible for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are required to submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a 
claimant does not meet the schedular requirements of 4.16(a), 
the Board has no authority to assign a TDIU rating under 
4.16(b) and may only refer the claim to the C&P Director for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001). 

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).  The veteran's age and effects of non-service 
connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19.  The issue at 
hand involves a determination as to whether there are 
circumstances in this case, apart from the non-service-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

In addressing the extraschedular issue, the Board must 
determine if there is some service connected factor outside 
the norm which places the veteran in a different position 
than other veterans with a 0% combined disability rating.  
Id.  The fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough as a schedular 
rating provides recognition of such.  Id.  Rather, the 
veteran need only be capable of performing the physical and 
mental acts required by employment.  Id.  The schedular 
criteria contemplate compensating a veteran for considerable 
loss of working time from exacerbations proportionate to the 
severity of the disability.  See 38 C.F.R. § 4.1.

The preponderance of the evidence establishes that the 
veteran's service connected disabilities do not preclude him 
from performing substantially gainful employment consistent 
with his educational and vocational experiences.  The 
veteran's past prior occupational experience includes an 11-
year employment with the New Mexico State Parks as a law 
enforcement ranger.  He retired after being diagnosed with 
end-stage renal disease, which rendered him unable to perform 
his duties.  

The most recent VA examination in July 2004 included opinion 
that the veteran's scar disabilities were superficial in 
nature and did not result in limitation of function of an 
affected part.  The veteran has not alleged that his service 
connected scars render him unemployable.  At his August 2007 
hearing, the veteran readily admitted that TDIU claim was 
premised on a successful award of service connection for end-
stage renal disease which requires dialysis three times per 
week.

On review of the record, the Board finds no lay or medical 
evidence of record that supports a finding that the veteran 
is physically incapable of performing substantially gainful 
employment due to his service connected disabilities.  There 
is also no evidence which suggests that that some factor 
exists which takes his case outside the realm of the usual so 
as to render impracticable his 0 percent schedular rating.  
He has not required any hospitalizations due to his service 
connected disabilities.  See 38 C.F.R. § 3.321(b). 

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service connected disabilities.  The 
benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b).  Thus, the Board finds that no basis 
exists to warrant referral of the claim to the Director, 
Compensation and Pension Service for extraschedular 
consideration.  Bowling, 15 Vet. App. 1 (2001).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also require VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The veteran filed his service connection and TDIU claims in 
February 2004.  Pre-adjudicatory RO letters in April and 
September 2004 advised the veteran of the types of evidence 
and/or information deemed necessary to substantiate his 
claims as well as the relative duties upon himself and VA in 
developing his claims.  He was further advised to submit all 
evidence in his possession that pertained to his claims.  

At a Decision Review Officer (DRO) conference hearing in 
December 2005, the veteran first raised the secondary service 
connection issue.  At that time, the DRO discussed with the 
veteran the evidentiary requirements for establishing a 
service connection claim as well as substantiating a TDIU 
claim.

In March 2006, the veteran was notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that VA has not fully complied 
with the VCAA requirements.  In this respect, the pre-
adjudicatory notices did not advise the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
As the service connection claim is denied, this error is 
harmless as the issues are moot.  

As indicated above, the veteran has testified to his 
understanding that both of his claims may be dependent upon a 
successful resolution of his claim of service connection for 
hypertension, which he did not appeal.  He has not alleged 
that his scar disabilities affect his employability.  His 
statements of record, to include his DRO conference hearing 
and August 2007 hearing, reflect his understanding of the 
evidentiary requirements and the relative developmental 
duties in this case.  On the facts of this case, the Board 
finds that any potential notice errors have not affected the 
essential fairness of the adjudications and have not resulted 
in any prejudicial harm to the veteran.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard, supra.  The 
RO has obtained VA as well as documents pertaining to his 
application for disability benefits with the Social Security 
Administration.  The RO has obtained all private treatment 
records for which the veteran has both identified and 
authorized VA to obtain on his behalf.

The RO obtained medical opinion in January 2006 to address 
the veteran's secondary service connection theory.  The 
veteran has not claimed, and it is not shown, that he has had 
persistent or recurrent symptoms of renal disease since 
service.  There is no competent opinion suggesting that his 
renal disease may be associated with service.  As such, there 
is no duty to provide further medical examination or obtain 
further medical opinion on this issue.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006); Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003).  The RO also provided the 
veteran with VA examination of his scars in July 2004, and it 
is not claimed, nor shown, that the veteran's scar 
disabilities contribute to his unemployability.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).





ORDER

The claim of service connection for end-stage renal disease, 
claimed as secondary to hypertension, is denied.

The claim of entitlement to TDIU is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


